Citation Nr: 1756404	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-33 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for chronic fatigue syndrome (CFS) to include as due to a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.    

3.  Entitlement to service connection for major depressive disorder with cognitive disorder, to include as secondary to fibromyalgia, chronic fatigue syndrome, hearing loss, and tinnitus.  

4.  Entitlement to service connection for hypertension, to include as secondary to fibromyalgia and chronic fatigue syndrome.  

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to fibromyalgia and CFS.  

6.  Entitlement to service connection for bilateral hearing loss.  
7.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to September 1982 and from December 1982 to December 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The issues of service connection for fibromyalgia, CFS, major depressive disorder with cognitive disorder, hypertension, and GERD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  The competent evidence is in relative equipoise regarding whether the Veteran's bilateral hearing loss disability is related to his exposure to excessive levels of noise during service.

2.  The competent evidence is in relative equipoise regarding whether the Veteran's tinnitus is related to his exposure to excessive levels of noise during service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is warranted.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).  

2.  Service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decisions herein regarding bilateral hearing loss and tinnitus are favorable to the Veteran, VCAA compliance in those matters need not be addressed.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thus, to prevail on the issue of service connection, there must be evidence of:  a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
The Veteran contends that his bilateral hearing loss and tinnitus are related to his exposure to excessive noise over the long course of his military career.  In a December 2013 statement, he asserted that both bilateral hearing loss and tinnitus were diagnosed by a VA examiner, who "refused to connect" his disabilities to his military service due to missing service records and the need for speculation.  He described his duties in service as involving both aircraft maintenance and weapons instruction.  He also noted that he actively competed on a shooting team and handled explosives during training sessions.  

The Veteran served on active duty in the Marine Corps from September 1978 to September 1982 and from December 1982 to December 1996, to include a tour of duty in Southwest Asia in early 1991.  His military occupational specialty (MOS) was avionics maintenance chief.  Service treatment records (STRs) from his first period of service do not show any complaints or diagnosis of hearing loss, or ringing in the ears (tinnitus), including at the time of service separation physical examination in November 1982 when audiograms were conducted.  STRs from his second period of service are unavailable, as acknowledged by the RO in a February 2010 memorandum, which describes the efforts to obtain such records.  (The Veteran was notified of this by letters in December 2009 and March 2010, and asked to submit any copies of STRs that he may have as well as any alternative evidence that could substitute for the missing records.)

The law provides that when, through no fault of the Veteran, records under the control of the Government are unavailable, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board notes that O'Hare does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by showing he has the claimed disability and suggesting there is a correlation ("nexus") between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406, and O'Hare, 1 Vet. App. at 367). 

The post-service records include private and VA medical records.  The private outpatient records are dated from May 2008 and show treatment for a variety of ailments (but not including hearing loss or tinnitus).  VA outpatient records are dated from April 2010 and show that in April 2014 the Veteran was issued bilateral hearing aids for sensorineural hearing loss that was evaluated as no more than mild.  

On December 2010 VA examination to determine the nature and severity of the Veteran's claimed hearing difficulties, he reported difficulty understanding speech and that he had problems hearing on the telephone and in crowds.  When asked about his history of military, occupational, and recreational noise exposure, he indicated that he had military exposure to gunfire and aircraft engines.  He stated that hearing protection was used in the military but "not always."  An audiogram revealed pure tone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of:  25, 30, 30, 30, 35, and 35, in the right ear, and 20, 25, 25, 30, and 40 in the left.  The speech recognition score, using the Maryland CNC word list, was 96 percent in each ear.  As noted by the audiologist, the audiometry showed normal hearing sloping to a mild sensorineural hearing loss, bilaterally.  Tinnitus was also diagnosed.  The audiologist concluded that she was unable to render an opinion regarding the etiology of hearing loss and tinnitus without resort to speculation because there was no military exit audiogram to review.  

Upon review of the records and with acknowledgement of the heightened duty to explain findings and consider the benefit-of-the-doubt rule in the face of the critical but missing STRs, the Board concludes that service connection is warranted for bilateral hearing loss disability and tinnitus.

Neither hearing loss nor tinnitus is affirmatively shown to have had onset during service.  However, it is noteworthy that the Veteran's STRs from his second period of service (spanning 14 years) are unavailable; without those records it cannot be conclusively found that there was no evidence of the claimed disabilities at the time of his separation from service in December 1996.  The Board finds significant that the Veteran's MOS in service involved duties recognized as likely exposing him to high levels of noise.  Consequently, as expressed by the undersigned during the Board hearing, it may reasonably be conceded that he was exposed to excessive levels of noise in service.  The Board also notes that on December 2010 VA examination, the Veteran reported only military noise exposure and not any postservice occupational or recreational noise exposures.  (A May 2010 VA examination report, pertaining to another claim, notes he reported he worked as a security guard, which does not appear to have involved significant exposure to noise.)  

Moreover, there is definitive evidence of current bilateral hearing loss disability (in accordance with 38 C.F.R. § 3.385) and tinnitus, as such were found on 2010 VA examination.  

What remains for consideration is whether the current bilateral hearing loss disability and tinnitus may be related to the Veteran's service/noise trauma therein, so as to warrant service connection under 38 C.F.R. § 3.303(d).  As the record now stands, there is only one medical opinion that attempts to address the etiology of the disabilities, but the VA examiner expressed inability to provide a conclusion that would be more than speculative (as the service separation physical examination report is unavailable).  The Board finds that under these circumstances it would be futile to seek another medical opinion.  Therefore, the Board must address whether, upon close consideration of all pertinent evidence and information, a reasonable doubt arises regarding service origin; warranting resolution of such doubt in favor of the Veteran as provided (see\  38 C.F.R. § 3.102).  

It is the that Board's conclusion that the competent evidence is at least in equipoise that the origin of the Veteran's diagnosed bilateral hearing loss and tinnitus is related to his military service and exposures to noise therein.  As was noted, his reports of exposure to excessive noise in service are consistent with the duties of his MOS, and his statements regarding sustained exposure to excessive noise in service are deemed credible; there is no evidence in the record that suggests otherwise.  

Regarding tinnitus, the Board observes that (as acknowledged in case law; see Charles v. Principi, 16 Vet. App. 370 (2002) such diagnosis is eminently capable of  lay observation (by the person experiencing it) (and generally is incapable of objective confirmation by others).  In other words, the Veteran is deemed competent to establish he has tinnitus by his own reports, and the Board finds no reason to question the credibility of his reports (despite the absence of contemporaneous evidence documenting tinnitus).  

The Board finds that in considering the critical question of whether the Veteran's current bilateral hearing loss disability and tinnitus were caused by exposure to noise in service it is within the range of probability (versus remote possibility or even pure speculation) that such is the case.  The Board believes that the evidence is at least in equipoise on the matter of causation, particularly as the Veteran's exposure to noise in the military is accepted as having been prolonged and particularly excessive.  Resolving remaining reasonable doubt in the Veteran's favor, in accordance with 38 U.S.C. § 5107(b) and 38 C.F.R. § 3;102, the Board finds that the Veteran's bilateral hearing loss disability and tinnitus were incurred in service, and that service connection for such disabilities is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

As to the remaining issues of service connection for fibromyalgia, CFS, major depressive disorder with cognitive disorder, hypertension, and GERD, the Board finds that the evidence of record is insufficient to decide the claims, and that further evidentiary development is necessary.  The Veteran alleges various theories of entitlement for each of the claimed disabilities.  He asserts that fibromyalgia and CFS are medically unexplained chronic multisymptom illnesses that have resulted from his service in the Persian Gulf War in 1991.  He claims that major depressive disorder, cognitive disorder, hypertension, and GERD are secondary to the fibromyalgia and CFS.  He also claims that major depressive disorder is secondary to hearing loss and tinnitus (for which service connection is established in this decision), that his GERD is specifically attributable to pain medication prescribed for fibromyalgia and CFS, that he had heartburn in the early 1990s, and that reflux disease was diagnosed while he was on active duty.  

With respect to these claims the Veteran has undergone various VA examinations (in 2010 and 2013) and has submitted VA examination forms (Disability Benefits Questionnaires, or DBQs), completed by a private health care provider in December 2013, and a September 2017 private evaluation report by a mental health professional.  Regarding fibromyalgia and CFS, the examination reports present an inconsistent picture of the Veteran's symptoms and whether he has such disabilities related to his Persian Gulf service.  

For example, a review of the record found that an April 2010 VA general medical examination produced a diagnosis of fibromyalgia with pain and fatigue, and the examiner remarked that chronic fatigue-like symptoms were related to fibromyalgia.  Another VA opinion, however, was sought in July 2010 as it was thought that the April 2010 diagnosis was speculative given that it appeared to be based on the Veteran's reported history and diagnosis by a private physician without corroborative evidence.  This opinion states that the Veteran had multiple characteristics of fibromyalgia based upon "typical medical historical findings, though there was no current point tenderness or trigger points."  The examiner, without any confirmatory outside medical records, stated it was at least as likely as not that the diagnosis was fibromyalgia or myofascial pain syndrome.  A December 2010 VA Persian Gulf War examination report notes a diagnosis of CFS, but not fibromyalgia.  A March 2013 VA fee-basis examiner provided a diagnosis of fibromyalgia and stated that the issues the Veteran associated with CFS were better explained by his fibromyalgia.  An April 2013 VA Gulf War general medical examination produced diagnoses of chronic fatigue and fibromyalgia, but the examiner concluded that it was not at least as likely as not that the current conditions are connected to Gulf War service because past diagnoses on VA examinations were not supported by private medical documentation to confirm a diagnosis, and because physical examinations at those times were negative for the tender points necessary to diagnose fibromyalgia.  In December 2013, the Veteran submitted DBQs completed by a private health care provider, S. Ellett, PA-C, listing diagnoses of CFS and fibromyalgia, both found to be related to the Veteran's military service.  She stated that the Veteran's symptoms were constant and severe, and most, if not all, of the numerous boxes on the examination forms indicating the symptoms attributable to each of the conditions.  However, the disability picture provided on the DBQs appears inconsistent with that reflected by the Veteran's private treatment records that were later submitted.  In such records, dated from May 2008 through December 2013, the treating provider (S. Ellett) mostly recorded complaints of chronic fatigue and myalgias, with an occasional notation of joint pain.  On a November 2011 treatment record, she provided diagnoses of CFS/fibromyalgia secondary to Gulf War.  

Accordingly, there is conflicting medical evidence regarding the Veteran's diagnoses and the symptoms supporting the diagnoses.  It is notable, for instance, that for VA purposes the diagnosis of CFS requires a number of factors, including debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months, and six or more of the following symptoms:  acute onset of the condition, low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches (of a type, severity, or pattern different from headaches in the pre-morbid state), migratory joint pains, neuropsychologic symptoms, and sleep disturbance.  38 C.F.R. § 4.88a.  The Veteran's private health care provider indicated on the December 2013 DBQ that the Veteran had each of these symptoms, but her treatment records of the Veteran do not reflect the same.  The Board finds that another VA examination is necessary to reconcile the inconsistencies in the record would clarify the diagnosis(es) and related symptoms .  

Regarding major depressive disorder with cognitive disorder, service connection for such disability is mainly claimed as proximately due to or caused by fibromyalgia and CFS (although in a December 2013 statement the Veteran also briefly alleged that it is secondary to hearing loss and tinnitus).  An April 2010 VA general medical examination produced a diagnosis of fibromyalgia without cognitive impairment.  A May 2010 VA examination report reflects a diagnosis of major depression and cognitive disorder (not otherwise specified), and the examiner stated that both disabilities were at least as likely as not caused by, or a result of, his military experiences.  The Veteran was referred for cognitive testing (which was found to be within normal limits overall), and the examiner opined that any cognitive deficits were better attributed to f PTSD (although not meeting the full criteria for a diagnosis of such disorder), major depressive disorder, or other forms of psychological distress.  The examiner also concluded that it was less than likely that the current cognitive complaints are associated with undiagnosed Gulf War syndrome.  On a September 2017 evaluation report, a private psychologist opined that the Veteran's depression and cognitive deficits were the direct result of both his fibromyalgia and CFS.  Hence, consideration of the mental disorder claim must be deferred pending resolution of the fibromyalgia and CFS claims.  

Regarding hypertension , the Veteran testified at the Board hearing that it began during [his second period of] service but that he does not have any record of the disease dated earlier than about 2009.  Private treatment records show that on initial presentation in May 2008, his blood pressure was elevated and that soon thereafter he was given a diagnosis of hypertension.  The Veteran also claims that his hypertension is secondary to fibromyalgia and CFS, but there is no medical opinion addressing this contention.  (His December 2013 statement that evidence from his private doctor shows a connection to his service is not borne out by the DBQ completed by his then health care provider.)  Development for an adequate opinion regarding the etiology of hypertension would be needed if the Veteran is found to have fibromyalgia and/or CFS related to service.  

Regarding GERD, the Veteran contends that it is secondary to his fibromyalgia and CFS; he testified that it was caused by high levels of pain medication he has taken for those disabilities since the 1990s.  He submitted a DBQ from his private health care provider dated in December 2013, containing a remark that the reflux disease developed subsequent to the Veteran taking large doses of pain medications.  Earlier, on a VA general medical examination in April 2010, the Veteran reported that in the early 1990s he developed heartburn that has continued and worsened; the diagnoses included GERD.  Consideration of this claim will be deferred pending the resolution of the claims seeking service connection for fibromyalgia and CFS.  

In addition any updated (outstanding) records of VA treatment the Veteran has received for these claimed disabilities may contain pertinent information, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for association with the claims file all updated (from January 2015) VA medical records pertaining to evaluation and treatment of the Veteran for the disabilities addressed in this remand.

2.  Then, the AOJ should arrange for the Veteran to be examined by an appropriate physician to clarify the diagnosis (and related symptoms) of any fibromyalgia and CFS.  The claims file, to include the various VA examination reports in 2010 (April, July and December) and in 2013 (March and April), DBQs in December 2013, and private treatment records (dated May 2008 through 2013), must be reviewed by the examiner in conjunction with the examination. 

Based on examination of the Veteran and review of his claims file, the examiner is requested to:  (a) state whether there are confirmed diagnoses of fibromyalgia and CFS; and (b) as to any disability diagnosed (or found to have been present at any time since September 2009 when the Veteran filed the present claims), describe all symptom manifestations.  

Regarding CFS, the examiner should (a) specifically indicate whether there is debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months, and (b) indicate if any of the following symptoms are present:  acute onset of the condition, low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches (of a type, severity, or pattern different from headaches in the pre-morbid state), migratory joint pains, neuropsychologic symptoms, and sleep disturbance.  

Complete rationale must accompany all opinions.  

3.  If there is no confirmed diagnosis of fibromyalgia or CFS, the AOJ should forward the claims file to an appropriate VA physician for review and an opinion that addresses whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed major depressive disorder (a) is proximately due to or the result of his [now service-connected] bilateral hearing loss and/or tinnitus, or (b) is aggravated (i.e., underwent an increase in severity beyond natural progression) by his service-connected bilateral hearing loss and/or tinnitus.  Complete rationale must accompany all opinions.  

4.  If there is a confirmed diagnosis of either fibromyalgia or CFS, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his hypertension.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is (a) proximately due to or the result of his fibromyalgia and/or CFS, or (b) aggravated (underwent an increase in severity beyond natural progression) by his fibromyalgia and/or CFS.  Complete rationale must accompany all opinions.  

5.  After all development sought above is completed, the AOJ should review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


